Citation Nr: 0836192	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1970 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

On September 11, 2008 the veteran failed to appear for a 
Travel Board hearing scheduled at the New York RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a psychiatric 
disability that he has referred to as both an "adjustment 
disorder" and an "anxiety disorder.  Service treatment 
records show that the veteran was discharged from service due 
to an immature personality disorder.  The veteran is 
currently diagnosed with depression. 

For VA purposes, personality disorders are constitutional or 
developmental defects for which service connection cannot be 
awarded.  38 C.F.R. § 3.303(c).  

The veteran was afforded a VA examination in May 2004 by a 
clinical psychologist.  The examiner noted that the veteran 
was seen in service for a personality disorder and that he is 
currently diagnosed with depression.  The examiner gave a 
diagnosis of major depression and borderline personality 
disorder.  The examiner further opined that the veteran's 
"condition, his alcoholism, his anxiety and depression 
existed prior to his military career.  His military career 
and his psychiatric conditions interacted in the military 
resulting in his early discharge from the military.  His 
military career did not cause the psychiatric condition but 
perhaps recognized it and how it impacted his inability to 
perform in the military thus resulting in his early discharge 
from the military."  This opinion does not provide 
sufficient information to permit adjudication of the claim, 
and a remand for a new examination is needed.

To establish service connection for aggravation of a 
preexisting disorder which was not noted on the entrance 
examination, there must be clear and unmistakable evidence of 
an increase in the underlying disability during service 
beyond the natural progress of the disorder.  However, a 
temporary or intermittent flare-up of a preexisting disease 
does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).  In order to support a finding of aggravation, 
the evidence must establish that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2007).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers, VA and private, who have treated 
him for a psychiatric disorder prior to 
2003 and since April 2004.  After securing 
the necessary release, the RO/AMC should 
attempt to obtain these records.

2.  Schedule the veteran for a psychiatric 
examination by a psychiatrist to determine 
the nature of any current acquired 
psychiatric disorder (as opposed to a 
personality disorder) and for an opinion 
as to whether any current psychiatric 
disorder is related to service.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
tests deemed necessary should be conducted 
and the results reported.  A rationale for 
the opinions expressed should be provided.

Following review of the claims file and 
examination of the veteran, the examiner 
should answer the following questions:

(1) Does the veteran suffer from a 
current psychiatric disability (other 
than a personality disorder) and if so, 
is it at least as likely as not (50 
percent probability or greater) that 
the currently diagnosed psychiatric 
disorder was present in service?

(2) If the current psychiatric 
disability (other than the personality 
disorder) was present in service, did 
it pre-exist service?

(3) If the current psychiatric 
disability pre-existed service, was the 
underlying psychiatric disorder (other 
than the personality disorder) 
permanently worsened in severity during 
his service beyond the normal progress 
of the condition, or did the complaints 
documented during service represent no 
more than an exacerbation or temporary 
flare-up of symptoms?

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

